COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        In the Interest of B.L.R., A Child

Appellate case number:      01-16-00219-CV

Trial court case number:    2015-04570J

Trial court:                314th District Court of Harris County

       The panel has voted to deny appellant A.M.B.’s motion for rehearing of the opinion
and judgment.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: __/s/ Sherry Radack____________
                 X Acting for the Panel

Panel consists of: Chief Justice Radack and Justices Higley and Bland.

Date: _October 30, 2018___